DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Regarding Claims 1 and 11:
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Xuehui (CN 108805885 A) discloses:
A UAV operation route planning method, comprising steps of.  Paragraph [0321] describes a route planning method.
obtaining a plurality of sub-areas of an operation area of a UAV.  Paragraph [0185] describes dividing a plot into sub-plots along intersection lines where the plot will be divided.  It can be divided into two or more sub-plots as necessary.
exhausting operation orders of the sub-areas and waypoint sequences in each of the sub-areas, respectively.  Paragraph [0327] describes a route planning algorithm that calculates a route through all the sub-parcels, or areas.  After each route is planned, they are sorted so that the drone can operate on each sub-area according to the sorted routes.
and determining a route in all the routes having a total voyage meeting a preset constraint condition as an optimal operation route.  Paragraph [0332] describes an algorithm to find the optimal operation route using a Reeb graph edge, a Floyd algorithm, the Hungarian method, and a Euler circuit.
wherein the step of planning routes according to the operation orders of the sub-areas and the waypoint sequences in the sub-areas to obtain all routes in the operation area, comprises.  Paragraph [0327] describes that each sub-plot is sorted so that the drone is able to operate efficiently.  Paragraph [0332] describes multi-operational areas are sorted using inter-regional scheduling route planning.
Xuehui does not disclose the sequence of first discovering sub-areas, then sorting the waypoint sequences into sub-areas and then planning a route according to the waypoint sequences.
Xiaoxing (CN 108674681 A) teaches:
planning routes according to the operation orders of the sub-areas and the waypoint sequences in each of the sub-areas to obtain all routes in the operation area.  Paragraph 38 and 39 teach a shore-based management center that controls a cluster set of drones.  This process includes segmentation of the cruise area, including gridding the target area, evaluating the importance of each cell area, integrating the cells of the same important level into sub-areas, and dividing the sub-areas into narrow areas, wide areas, and complex blocks.  Paragraph 44 describes a UAV path planning that is performed after the sub-areas are sorted.  This is done using a parallel search method, further described in paragraphs 44 and 45.  For additional reference and a summary, read claim 3.
sorting the waypoint sequences in each of sub-areas according to the operation orders of the sub-areas to obtain a set of waypoint sequences of the operation area.  Paragraph 38 and 39 teach a shore-based management center that controls a cluster set of drones.  This process includes segmentation of the cruise area, including gridding the target area, evaluating the importance of each cell area, integrating the cells of the same important level into sub-areas, and dividing the sub-areas into narrow areas, wide areas, and complex blocks.
and planning the routes according to the waypoint sequences in the set of the waypoint sequences of the operation area to generate all the routes of the operation area.  Paragraph 38 and 39 teach a shore-based management center that controls a cluster set of drones.  This process includes segmentation of the cruise area, including gridding the target area, evaluating the importance of each cell area, integrating the cells of the same important level into sub-areas, and dividing the sub-areas into narrow areas, wide areas, and complex blocks.  Paragraph 44 describes a UAV path planning that is performed after the sub-areas are sorted.  This is done using a parallel search method, further described in paragraphs 44 and 45.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui to incorporate the teachings of Xiaoxing to show the sequence of first discovering sub-areas, then sorting the waypoint sequences into sub-areas and then planning a route according to the waypoint sequences.  One would have been motivated to do so to extend the life time of the UAV and expand the cruising range (Paragraph 1 of Xiaoxing).
However, the prior art of record fails to disclose:
wherein the waypoint sequences in each of the sub-areas includes a sequence obtained by sorting waypoints in each of the sub-areas, and the waypoints in each of the sub-areas includes a starting point, an ending waypoint or a combination of the starting waypoint and the ending waypoint.  The prior art describes sorting waypoint sequences into sub-areas.  Therefore, this is allowable over the prior art because none of the references sort the waypoints within each sub-area.
	Claims 1, 3 – 11, and 13 – 16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yilong (CN 109090076 A): A UAV spraying planning method comprising multiple steps: storing the database field information and drone spraying wore parameter, setting the UAV spraying operation parameter, generating a waypoint of the flight and calculating a return time.
Douglas et al. (US Patent No: 9,678,507 B1): An unmanned aerial vehicle (UAV) survey system and methods for surveying an area of interest are disclosed. The system can include a plurality of docking stations positioned at predetermined locations within the area of interest, each docking station comprising a platform to support a UAV while docked at the docking station; a battery charger; and a communications interface; a plurality of UAVs distributed among the plurality of docking stations, each UAV comprising a communications interface; and a system controller comprising a processor and transmitter communicatively coupled to the plurality of UAVs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665


/BEHRANG BADII/Primary Examiner, Art Unit 3665